Dissenting Opinion by
Mb. Justice Cohen:
The plaintiff never testified that she saw the defect in the road either before or after the accident. *583Nor did she testify that the defect in the road caused the accident. Neither did any other witness so testify. Hence, the record is barren of any causative testimony. Although the Borough may have been negligent in permitting the hole to remain in the street, there is no testimony that the plaintiff’s tire actually struck the hole. The record does not demonstrate that the negligence of the Borough was the proximate cause of the accident.
The notes of testimony recite the difficulty that plaintiff’s counsel had in trying to develop the necessary causation testimony. He was not successful. Thus, in order to affirm, it becomes necessary for the Majority to supply the evidence of causation — which it does.
I dissent and would enter judgment n.o.v.
Mr. Chief Justice Bell joins in this dissenting opinion.